                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

DWAYNE ROBISON,                                   )
                                                  )
          Petitioner,                             )
                                                  )
    v.                                            )       No. 4:19-cv-1179-JMB
                                                  )
TERI LAWSON,                                      )
                                                  )
          Respondent.                             )
                                                  )

                        MEMORANDUM AND ORDER OF TRANSFER

         This matter is before the Court on petitioner's motion to proceed in forma pauperis. The

Court will provisionally grant the motion. Additionally, the Court will transfer this case to the

United States District Court for the Western District of Missouri.

         Petitioner, a Missouri state prisoner, seeks a writ of habeas corpus pursuant to 28 U.S.C. §

2254. Petitioner is presently incarcerated in the Farmington Correctional Center, which is located

within this judicial district. However, petitioner's conviction arose in Boone County, Missouri.

See State v. Dwayne Robison, No. 13BA-CR03033-01 (13th Jud. Cir. 2014). Boone County is

located within the confines of the Western District of Missouri. 28 U.S.C. § 105(b)(4).

         The Eastern District of Missouri and the Western District of Missouri both have jurisdiction

over the petition. See 28 U.S.C. § 224l(d). In an instance such as this, the Court may transfer the

petition to the Western District "in furtherance of justice ... " Id.   Additionally, the Court has

entered an administrative order stating that, absent any unusual circumstances, any habeas petition

challenging a conviction or sentence arising out of a proceeding in the Western District of Missouri

should be transferred to that district. In re Business of the Court, January 27, 1986. The Court will

therefore order that this case be transferred to the United States District Court for the Western
District of Missouri.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner's motion for leave to proceed in forma

pauperis is PROVISIONALLY GRANTED, subject to modification by the United States District

Court for the Western District of Missouri.

       IT IS FURTHER ORDERED that the Clerk shall transfer this case to the United States

District Court for the Western District of Missouri. See 28 U.S.C. § 224l(d).

       Dated this   b....p._ day of May, 2019.


                                                 UNITED STATES DISTRICT JUDGE




                                                 -2-
